EXHIBIT 10.1

Amendment Number One
to
Home Properties, Inc.
Director Deferred Compensation Plan




This Amendment Number One to the Director Deferred Compensation Plan (the
“Plan”) was duly adopted by the Board of Directors and the Stockholders of Home
Properties, Inc. at meetings duly called and held on May 4, 2010.


1.           Defined Terms.  All capitalized terms used herein but not defined
shall have the meaning given to them in the Plan.


2.           Amendment to the Plan.  Section 5(f) of the Plan entitled
“Authorized Shares” shall be amended to increase the aggregate number of shares
of Company Common Stock available for stock payments under the Plan (subject to
substitution or adjustment as provided in the Plan) from 100,000 to 150,000.






 

--------------------------------------------------------------------------------

 
 
HOME PROPERTIES, INC.
 
DIRECTOR DEFERRED COMPENSATION PLAN
 
(Amended and Restated as of January 1, 2008)
 
1.           Purpose
 
Home Properties, Inc. (the “Company”) adopted its Home Properties, Inc. Director
Deferred Compensation Plan effective January 1, 1999 (the “Plan”) to assist its
independent directors with their individual tax and financial planning and to
permit the Company to remain competitive in attracting and retaining its
independent directors.  The Plan permits eligible directors to defer the receipt
of annual compensation which they may be entitled to receive from the Company
and, with respect to cash compensation, the Company to contribute matching
contributions on their behalf.
 
2.           Eligibility
 
Any member of the Board of Directors of the Company who is not otherwise an
employee of the Company or any subsidiary is eligible to participate in this
Plan.
 
3.           Contributions
 
(a)  
Participant Contributions.

 
 
(1)
Amount of Deferral.  A participant may elect to defer receipt of any whole
percent (100 percent maximum) of his or her annual  compensation otherwise
payable or, in the case of restricted stock, granted to the participant by the
Company during a calendar year.

 
 
(2)
Time for Electing Deferral.  Deferral elections shall be made before the
beginning of the calendar year during which the participant will perform the
services to which the compensations relates.  Any election to defer shall be
made in accordance with subsection 3 below.

 
Notwithstanding the foregoing, a newly-eligible participant may make an initial
deferral election within 30 days of the time the participant first becomes
eligible to participate in this Plan, provided that deferrals with respect to
this election may be made only with respect to compensation for services to be
performed subsequent to the election.  This initial eligibility rule shall not
apply if the participant is, or ever has been, eligible to participate in
another deferred compensation plan sponsored by the Company that is an “account
balance plan” under the plan aggregation rules of Code Section 409A.
 
1

--------------------------------------------------------------------------------


 
(3)
Manner of Electing Deferral.  A participant shall elect a deferral by giving
written notice to the Company in a form prescribed by the Committee established
pursuant to Section 9 (the “Committee”).  The notice shall include (1) the year
to which the deferral relates; (2) the percentage and type of compensation to be
deferred; (3) the  period with respect to which the deferral relates; (4) the
length of the deferral period; and (5) for deferrals relating to services
performed in 2008 or thereafter, the form of payment as either a lump sum
payment or annual installment payments over a specified period not to exceed 10
years.  A participant may designate a deferral period of three, five or ten
years for cash deferrals and a deferral period of five or ten years for
restricted stock deferrals.  If a participant elects annual installment
payments, the installment payments shall be substantially equal in amount,
provided that any hypothetical dividends credited to the Participant Account (as
described in Section 4(a) below) during the installment payment period shall be
paid with the final installment payment.  Payment of cash deferrals and issuance
of stock for restricted stock deferrals will commence on the first quarterly
dividend payment date occuring after the applicable anniversary date of the
latest date any compensation is deferred in any applicable year.

 
For example, a participant may elect in December 2008 to defer for three years
compensation payable in 2009 with respect to 2009 services.  Compensation
deferred in 2009 will be paid on the first Dividend Payment Date occurring after
the third anniversary date of the latest compensation deferred in 2009.
 
For deferrals made prior to 2008, notwithstanding the foregoing, in the event
the participant retires or otherwise ceases to be a member of the Board of
Directors, vested benefits payments shall be paid on the Company’s first
quarterly dividend payment date following retirement or such cessation
notwithstanding any later date specified in the participant’s election
form.  For deferrals relating to services performed in 2008 or thereafter, a
Participant may elect to receive payment of deferred amounts on (i) a specified
payment date, (ii) termination of directorship, or (iii) the earlier of a
specified payment date or termination of directorship.  For purposes of the
Plan, retiring or terminating as a Director shall mean a separation from service
with the Company (within the meaning of Section 409A).
 
If a participant dies before receiving all vested benefits in his or her
Participant Account, the remaining balance shall be paid to the participant’s
estate in a lump sum as soon as administratively practicable following the
participant’s death, and in no event later than March 15th of the calendar year
following the calendar year in which the death occurred, notwithstanding any
later date(s) specified in the participant’s election form(s).
 
(b)  
Company Matching Contributions.  The Company shall contribute 10 percent of the
cash amount each participant defers.  The Company’s contribution  shall be made
as of the same date as the participant’s deferral to which it relates and shall
be deferred to the same payment date as the related participant deferral.  The
Company shall not contribute any additional amounts with respect to any
participant’s election to defer the recognition of income on restricted stock.

 
2
 

--------------------------------------------------------------------------------

 
4.           Participant Accounts
 
For each participant there shall be established a Participant Account (the
“Account”).  The maintenance of individual Participant Accounts is for
bookkeeping purposes only.  The Company is not obligated to make actual
contributions to fund this Plan or to acquire or set aside any particular assets
for the discharge of its obligations, nor is any participant to have any
property rights in any particular assets held by the Company, whether or not
held for the purpose of funding the Company’s obligations hereunder.
 
(a)  
Valuation of Accounts.  A participant’s Account shall be valued as of each day
there occurs a transaction affecting the Account. Each cash deferral or Company
contribution shall be reflected by crediting the Account with the number of
shares of Company Common Stock that could be purchased at the Common Stock’s
then fair market value with the amounts deferred by the participant, or
contributed by the Company on behalf of a participant.  With respect to the
deferral of the recognition of income on restricted stock, a participant’s
Account shall be credited with the same number of shares of the Company Common
Stock as the number of shares of restricted stock the recognition of income on
which has been deferred.  For purposes of making these credits:  (a) the
participant’s quarterly compensation and meeting fees will be deemed to have
been made on the Dividend Payment Date occurring during the quarter for which
the quarterly payment is made and during which the meeting date(s) occurred; and
(b) restricted stock will be deemed to have been granted on the date that it is
actually granted.  In addition, each Account will be credited with the number of
shares of Company Common Stock that could be purchased with hypothetical
dividends that would be paid with respect to all shares previously allocated to
the Account on the same date and at the same price that shares are purchased for
participants in the dividend reinvestment feature of the Company’s Dividend
Reinvestment and Direct Stock Purchase Plan.  Distributions from, or forfeiture
of, the Account shall be recorded as of the day of such distributions or
forfeitures.  The Account shall also be adjusted as of the date of any
transaction requiring additions to or distributions from the Account to reflect
any gains (or losses) in the fair market value of Company Common Stock held in
the Account.  Three subaccounts shall be established within the Account to track
separately participant cash contributions, Company cash contributions and
participant restricted stock contributions and the earnings and distributions on
each.  The Common Stock’s fair market value shall be the composite closing price
for a share of the Company’s Common Stock as listed on the New York Stock
Exchange on the date before the transaction occurs.

 
3
 

--------------------------------------------------------------------------------

 

(b)  
Vesting.  All amounts credited to participant cash contribution subaccounts
shall be fully vested at all times.  Except for the possible claims of the
Company’s general creditors, they shall not be subject to forfeiture on account
of any action by a participant or by the Company, including termination of the
participant’s directorship.  Amounts credited to a participant’s Company cash
contribution subaccount shall become fully vested on the first Dividend Payment
Date occurring after the third anniversary of the date first credited to the
subaccount if the participant has  continuously been a director of the Company
through the third anniversary of the contribution date, or if the participant
ceases to be a director on account of disability, death or retirement or upon a
change in control as hereinafter provided.  For this purpose, “disability” shall
mean the participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months.  A participant’s restricted stock subaccount shall
become vested in accordance with the vesting provisions of the restricted stock
grant.  Amounts payable under this Plan shall be paid only to the participant
provided that in the event of his or her death payments shall be made to his or
her estate.

 
If a participant’s Company subaccount becomes forfeitable, he or she shall
forfeit both Company contributions and the earnings thereon.’
 
5.           Payment of Deferred Amounts
 
No withdrawal may be made from an Account except as provided in this section 5.
 
(a)  
Commencement of Benefits.  Payments of vested amounts from an Account shall
normally be made in a lump sum or annual installment payments, commencing on the
first quarterly dividend payment date occurring after the applicable anniversary
date of the latest date any compensation is deferred in any applicable year.

 
(b)  
Hardship Withdrawals.  Except for earlier payments expressly authorized by this
Plan and Code Section 409A, no benefit may be paid earlier than the date
specified in a deferral election.  Notwithstanding the payment terms set forth
in a participant’s deferral election, however, the Committee may, in its sole
discretion, authorize an in-service withdrawal on account of a participant’s
Unforeseeable Financial Emergency.  A distribution based upon Unforeseeable
Financial Emergency shall not exceed the lesser of the participant’s account
balance, or the amount reasonably needed to satisfy the Unforeseeable Financial
Emergency plus amounts necessary to pay taxes reasonably anticipated as a result
of the payouts, after taking into account the extent to which the Unforeseeable
Financial Emergency is or may be relieved through reimbursement or compensation
by insurance or otherwise or by liquidation of the participant’s assets (to the
extent the liquidation of assets would not itself cause severe financial
hardship).  A distribution based upon Unforeseeable Financial Emergency shall be
permitted only to the extent permitted under Section 409A.

 
For purposes of the Plan, the term “Unforeseeable Financial Emergency” shall
mean an unanticipated emergency that is caused by an event beyond the control of
the participant that would result in severe financial hardship to the
participant resulting from (i) an illness or accident of the participant, the
participant’s spouse or a dependent of the participant, (ii) a loss of the
participant’s property due to casualty, or (iii) such other extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the participant, all as determined in the sole discretion of the Committee.
 
 
4
 

--------------------------------------------------------------------------------

 
 
(c)  
Subsequent Deferral Election.  No subsequent deferral election shall be
permitted to extend the payment of benefits beyond the payment date set forth in
the relevant deferral election, except for a subsequent deferral election that
satisfies all of the following conditions:

 
·  
the subsequent election must be made 12 months or more prior to the
previously-selected payment date; and

 
·  
the new payment commencement date must be at least five years later than the
previously-selected payment date; and

 
·  
the subsequent election may not be effective until at least 12 months after the
date on which it is made.

 
Only one such subsequent deferral election may be made after the initial
deferral election.
 
(d)  
Form of Payment.  Payments for any reason other than a change in control shall
be made only in stock provided that any fractional shares from an Account shall
be paid in cash.

 
(e)  
Change in Control.  In the event of a change in control, all account balances
shall become fully and immediately vested and shall be paid, in cash or stock as
the Committee in its sole discretion may determine, within five days of the
change in control. For this purpose, the term “change in control” means a change
that is a change in the ownership, a change in the effective control or a change
in the ownership of a substantial portion of the assets of the Company, all as
defined in IRS regulations under Code Section 409A, provided that such change
also satisfies one of the following:

 
i.  
a change of a nature that would be required to be reported in response to Item
6(e) of Schedule 14A of Regulation 14A or to Item 5.01 of Form 8-K promulgated
under the Securities Exchange Act of 1934, as amended;

 
ii.  
any “person” (as such term is used in Sections 13(d) and 14(d)(2) of such Act)
is or becomes the beneficial owner, directly or indirectly, of securities of the
Company representing 30% or more of the combined voting power of the Company’s
then outstanding securities; or

 
iii.  
during any period of twenty-four (24) consecutive months, individuals who at the
beginning of such period constitute the Board of Directors of the Company cease
for any reason to constitute at least a majority thereof unless the election, or
the nomination for election by the Company’s shareholders, of each new director
was approved by a vote of at least two-thirds of the directors then still in
office who were directors at the beginning of the period.

 
 
5
 

--------------------------------------------------------------------------------

 
 
(f)  
Authorized Shares.  An aggregate of 100,000 shares of Company Common Stock
(subject to substitution or adjustment as provided below) shall be available for
stock payments under this Plan.  Such shares may be authorized and unissued
shares or may be treasury shares. In the event of any change in the Common Stock
of the Company by reason of any stock dividend, recapitalization,
reorganization, merger, consolidation, split-up, combination, or exchange of
shares, or rights offering to purchase Common Stock at a price substantially
below fair market value, or of any similar change affecting the Common Stock,
the number and kind of shares which thereafter are available for stock payments
under the Plan shall be appropriately adjusted consistent with such change in
such manner as the Committee may deem equitable to prevent substantial dilution
or enlargement of the rights granted to, or available for, participants in the
Plan.

 
6.           Participant’s Rights Unsecured
 
The right of any participant or, if applicable, the participant’s estate, to
receive benefits under the provisions of this Plan shall be an unsecured claim
against the general assets of the Company.  Any amounts held in an Account,
including amounts that may be set aside by the Company for the purpose of
meeting its obligations under this Plan, are a part of the Company’s general
assets and shall be reachable by the general creditors of the Company.
 
7.           Statement of Account
 
Statements will be sent to participants no less frequently than annually setting
forth the value of their Accounts.
 
8.           Transferability
 
The rights of a participant under this Plan shall not be transferable other than
by will or by the laws of descent and distribution and are exercisable during
the participant’s lifetime only by the participant or by his guardian or legal
representative.
 
9.           Plan Administrator
 
The administrator of this Plan shall be a Committee of the Board of Directors of
the Company from time to time designated by the Board.  The Committee’s members
shall not be employees of the Company.  The Committee shall have the authority
to adopt rules and regulations for carrying out the Plan and to interpret,
construe and implement the provisions of the Plan.  The Committee may delegate
some or all of its functions to another person as it may deem appropriate.  The
Board of Directors has designated the Management and Directors Committee of the
Board of Directors as administrator of the Plan until further notice.
 

 6

--------------------------------------------------------------------------------

 
 
10.           Amendment
 
This Plan may at any time or from time to time be amended, modified or
terminated by the Company’s Board of Directors, , provided that any such
amendment, modification or termination shall comply with the requirements of
Code Section 409A.  No amendment, modification or termination shall, without the
consent of a participant, adversely affect such participant’s accruals in his or
her Account.
 
11.           Dividend Payment Date
 
In the event that the Company does not pay a dividend on the Common Stock in any
calendar quarter, the Dividend Payment Date in that quarter for purposes of this
Plan shall be deemed to be the last day of February, May, August or November in
the relevant quarter, or if such date is not a business day, the next succeeding
business day.
 
12.           Section 409A
 
This Plan shall be governed by and subject to the requirements of Section 409A
and shall be interpreted and administered in accordance with that intent.  If
any provision of this Plan would otherwise conflict with or frustrate this
intent, that provision will be interpreted and deemed amended so as to avoid the
conflict.  The Committee reserves the right to take any action it deems
appropriate or necessary to comply with the requirements of Section 409A and may
take advantage of such transition rules under Section 409A as it deems necessary
or appropriate.
 
13.           Governing Law
 
This Plan and any participant elections hereunder shall be interpreted and
enforced in accordance with the laws of the State of New York.
 
14.           Effective Date
 
The effective date of this Amended and Restated Plan is January 1, 2008.
7
 

--------------------------------------------------------------------------------



 